Title: General Orders, 19 May 1780
From: Washington, George
To: 



Head Quarters Morristown Friday May 19th 1780.
Parole Delaware  Countersigns S.H.

[Officers] Of the Day Tomorrow[:] Colonel Courtlandt[,] Lieutenant Colonel Willet[,] Brigade Major Hand’s Brigade
[Officers] To Command the Manœuvring Battalions Tomorrow[:] Colonels Angell and Stewart[,] Lieutenant Colonel Huntington[,] Major Torrey
The Manœuvring Battalions to be formed tomorrow morning Six o clock precisely; Brigade Major of the second Pennsylvania Brigade to attend the formation &ca.
Clinton’s and Hand’s Brigades each give an Adjutant and Colors as before.
